                          United States District Court Northern District of Illinois
                          MOTION FOR LEAVE TO APPEAR PRO HAC VICE
Case Title:                                                                                                          Plantiff(s)
                       MISH INT'L MONETARY INC.
                                                                            VS.

                                                                                                                     Defendant(s)
                       VEGA CAPITAL LONDON, LTD., ET AL.

Case Number:           20 CV 04577                                Judge: GARY FEINERMAN


I,    MICHAEL P. KELLY                                                                                      hereby apply to the Court

under Local Rule 83.14 for permission to appear and participate in the above-entitled action on behalf of

DEFENDANT VEGA CAPITAL LONDON, LTD.                                                                by whom I have been retained.

I am a member in good standing and eligible to practice before the following courts:
                                                Title of Court                                                          Date Admitted
                                        District of Columbia                                                          July 7, 2001
                                          State of New York                                                         January 25, 2000
                                    Commonwealth of Virginia                                                        September 17, 2017

               See enclosed sheet for additional court admissions.

I have currently, or within the year preceding the date of this application, made pro hac vice applications to this
Court in the following actions:
                                                                                                            Date of Application
     Case Number                                            Case Title                                      (Granted or Denied)*
                                     None currently or within the last year




*If denied, please explain:
(Attach additional form if
necessary)
Pursuant to Local Rule 83.15(a), applicants who do not have an office within the Northern District of Illinois must designate, at the
time of filing their initial notice or pleading, a member of the bar of this Court having an office within this District upon who service of
papers may be made.

                                   Has the applicant designated local counsel?        Yes    X              No

If you have not designated local counsel, Local Rule 83.15(b) provides that the designation must be made within thirty (30) days.
Has the applicant ever been:
sanctioned, censured, suspended, disbarred, or otherwise disciplined by                                             X
any court?                                                                            Yes                     No


or is the applicant currently the subject of an investigation of the                  Yes                     No    X
applicant’s professional conduct?

transferred to inactive status, voluntarily withdrawn, or resigned from the           Yes     X               No
bar of any court?

                                                                                      Yes                     No    X
denied admission to the bar of any court?

                                                                                      Yes                     No    X
held in contempt of court?
NOTE: If the answer to any of the above questions is yes, please attach a brief description of the incident(s) and the applicant’s current
status before any court, or any agency thereof, where disciplinary sanctions were imposed, or where an investigation or investigations
of the applicant’s conduct may have been instituted.

I have read the Rules of Professional Conduct for the Northern District of Illinois and the Standards for Professional Conduct within
the Seventh Federal Judicial Circuit, and will faithfully adhere to them. I declare under penalty of perjury that the foregoing is true and
correct.


September 3, 2020                                        S/   Michael P. Kelly
                 Date                                               Electronic Signature of Applicant

                            Last Name                                 First Name                                     Middle Name/Initial
Applicant’s Name
                           KELLY                                     MICHAEL                                        P
Applicant’s Law Firm
                           AKERMAN LLP
                            Street Address                                                                           Room/Suite Number
Applicant’s Address
                           750 NINTH ST.                                                                            STE. 750
                                                                                       Work Phone Number
                            City                        State         ZIP Code         202-824-1716

                           WASHINGTON                  DC            20001             Email Address
                                                                                       MICHAEL.KELLY@AKERMAN.COM


(The pro hac vice admission fee is $150.00 and shall be paid to the Clerk. No admission under Rule 83.14 is effective until such
time as the fee has been paid.)


NOTE: Attorneys seeking to appear pro hac vice may wish to consider filing a petition for admission to the general bar of this Court. The
      fee for admission to the General Bar is $181.00 The fee for pro hac vice admission is $150.00. Admission to the general bar
      permits an attorney to practice before this Court. Pro hac vice admission entitles an attorney to appear in a particular case
      only. Application for such admission must be made in each case; and the admission fee must be paid in each case.




         Rev. 11/13/2019
                  Addendum to Pro Hac Vice Motion for Michael P. Kelly
               United States District Court for the Northern District of Illinois
                                   Civil Action No. 20-4577

       In addition to my membership in the bars of the District of Columbia, New York, and

Virginia, I am also admitted to practice and in good standing in the following United States courts:

            Court                                                  Date Admitted

            United States Supreme Court                            May 22, 2017

            United States Court of Appeals for the District of September 5, 2003
            Columbia Circuit

            United States Court of Appeals for the Second May 15, 2017
            Circuit

            United States Court of Appeals for the Fourth July 21, 2006
            Circuit

            United States Court of Appeals for the Sixth Circuit March 6, 2007

            United States Court of Appeals for the Ninth Circuit October 17, 2003

            United States District Court for the District of December 3, 2001
            Columbia

            United States District Court for the Southern October 7, 2003
            District of New York

            United States District Court for the Eastern District October 7, 2003
            of New York

            United States District Court for the Western District March 27, 2012
            of New York

            United States District Court for the Eastern District May 25, 2018
            of Virginia

            United States District Court for the District of April 30, 2012
            Colorado


       I was also admitted to the bar of the United States Court of Appeals for the Fifth Circuit in
2002, but I did not renew my membership and am therefore no longer a member of that court's bar.

                                                 1
Similarly, I was originally admitted to the bar of the United States Court of Appeals for the Second
Circuit in 2006, but I did not renew my membership. Subsequently, I was admitted to the Second
Circuit's bar again in 2017 upon application. In both cases, there was no underlying issue or
investigation, and these were administrative non-renewals of my membership.




                                                 2
